Case 3:20-cv-00136-SLH Document9 Filed 09/18/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

T.B., by and through her natural parent : Civil Action

and guardian, Brittany Bryner
3:20-cv-000136

Plaintiff,
V.

FERNDALE AREA SCHOOL DISTRICT, :
TRAVIS ROBISON, :

Defendants

DEFENDANTS’ MOTION TO DISMISS PURSUANT TO F.R.C.P. 12(b)(6)

AND NOW, comes the Defendants, Ferndale Area School District and Travis Robison, by
and through their counsel of record, Carl P. Beard, Esquire, and Jennifer L. Dambeck, Esquire, of
Beard Legal Group, P.C., and hereby file the following Motion to Dismiss pursuant to F.R.C.P
12(b)(6) and aver as follows:

I PROCEDURAL HISTORY

1. T.B., by and through her natural parent and guardian, Brittney Bryner, (‘Plaintiff’)
commenced this action with the filing of a civil Complaint on or about July 20, 2020. (Doc 1).

2. The undersigned counsel executed a Waiver of the Service of Summons on behalf
of the Defendants. (Doc 6).

3. In her Complaint, Plaintiff, a former student of the Ferndale Area School District,
levies the following two (2) causes of action: Count I — Discrimination based on sex or gender
(Title IX of the Education Amendments Act of 1972) as asserted against the School District; and
Count II — Violation of Fourteenth Amendment Procedural Due Process as asserted against

Principal Travis Robison in his individual capacity.
Case 3:20-cv-00136-SLH Document9 Filed 09/18/20 Page 2 of 4

4. After reviewing Plaintiff's Complaint, Defendants have concluded that a Motion
to Dismiss for failure to state a claim upon which relief may be granted is merited.
Il. LEGAL ARGUMENT

5. Federal Rule of Civil Procedure 12(b)(6) provides for dismissal, by preliminary
motion, of all claims and causes of action for which relief may not be granted as a matter of law.
Fed.R.Civ.P. 12(b)(6).

6. In considering a Rule 12(b)(6) Motion to Dismiss, the reviewing Court must accept
all well-pleaded facts and allegations, and must draw all reasonable inferences therefrom in favor

of the plaintiff. Burtch v. Milberg Factors, Inc., 662 F.3d 212, 220 (3d Cir.2011), cert. denied,

132 S.Ct. 1861 (2012).

7. Plaintiff's Title [IX claim against the Ferndale Area School District must be
dismissed pursuant to Rule 12(b)(6) for Plaintiff's failure to state a plausible claim for relief under
the Act.

8. As discussed more fully in Defendants’ accompanying Brief in Support of this
Motion to Dismiss, Plaintiff fails to plead facts to establish that sexual harassment occurred, that
the alleged acts of sexual harassment occurred during school hours and/or on school grounds, that
the District had actual knowledge of the harassment, that the District was deliberately indifferent
to the alleged harassment, or that the harassment was so severe, pervasive, and objectively
offensive that it deprived Plaintiff of access to educational opportunities or benefits provided by
the District.

9. As such, the Complaint fails to state a Title [X claim for relief that is plausible on

its face.
Case 3:20-cv-00136-SLH Document9 Filed 09/18/20 Page 3 of 4

10. As discussed more fully in Defendants’ accompanying Brief in Support, Plaintiff
fails to state a procedural due process claim against Travis Robison as the complained of actions
for alleged harassment and assault are attributable to students, and not to Mr. Robison as a state

actor. Monn v. Gettysburg Area Sch. Dist., 553 F. App'x 120 (3d Cir. 2014).

ll. Defendants incorporate by reference all of the arguments set forth in the

concurrently filed Brief in Support of its Motion to Dismiss.
WHEREFORE, Defendants Ferndale Area School District and Travis Robison respectfully

request this Honorable Court grant the within Motion to Dismiss and dismiss the Complaint with

prejudice.
Respectfully Submitted,
BEARD LEGAL GROUP, P.C.

/s/ Jennifer L. Dambeck

Carl P. Beard, Esq.

Pa. I.D. No. 33479
cbeard(@beardlegalsroup.com
Jennifer L. Dambeck, Esquire
Pa I.D. 312999
jdambeck@beardlegalgroup.com
Counsel for Defendants

3366 Lynnwood Drive
Altoona, PA 16602

Ph: (814) 943-3304

Fax: (814) 943-3430
Case 3:20-cv-00136-SLH Document9 Filed 09/18/20 Page 4 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

T.B., by and through her natural parent : Civil Action
and guardian, Brittany Bryner :
3:20-cv-000136

Plaintiff,
Vv.

FERNDALE AREA SCHOOL DISTRICT, :
TRAVIS ROBISON, :

Defendants

CERTIFICATE OF SERVICE

I, Jennifer L. Dambeck, Esquire, of Beard Legal Group, P.C., hereby certify that a true
and correct copy of the Defendants’ Motion to Dismiss has been served on the following parties
of record via U.S. mail, email, and/or U.S. Western District’s Electronic Case Filing System on

this 18" day of September 2020.

Jennifer Price, Esquire
Law Office of Jennifer O. Price
3950 William Penn Hwy, Suite 6
Murrysville, PA 15668
jprice@jenniferpricelaw.com

Respectfully Submitted,
BEARD LEGAL GROUP, P.C.

/s/ Jennifer L. Dambeck

Carl P. Beard, Esq.

Pa. ID. No. 33479
cbeard(@beardlegalgroup.com
Jennifer L. Dambeck, Esquire
Pa LD. 312999
jdambeck(@beardlegalgroup.com
Counsel for Defendants

3366 Lynnwood Drive
Altoona, PA 16602

Ph: (814) 943-3304

Fax: (814) 943-3430
